DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending; claims 4-6 and 11-13 are non-elected. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7-10 in the reply filed on 06/14/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, US 2018/0270021 in view of Yi et al., US 2018/0007669.
Claim 1, Ye discloses a method for transmitting signals by a user equipment (UE) in a wireless communication system, the method comprising: 
configuring multiple logical channel groups (fig 5, logical channel group 1, logical channel group 2); 
and 
performing a buffer status report (BSR) triggering procedure for the at least one of the multiple logical channel groups ([0022] the UE reports buffer status for the first logical channel group) based on the uplink grant ([0022] the gNB can transmit an uplink grant to the UE to make the UE transmit on one of the first plurality of carriers).  
But does not explicitly disclose,
receiving an uplink grant with information about at least one of the multiple logical channel groups.
However, as Yi discloses receiving an uplink grant with information about at least one of the multiple logical channel groups (fig 7, [0124] UE may receive a uplink grant for logical channel group (LCG) and a LCG indicator of the LCG (S710). In order for UE to use UL grant for a specific LCG, the eNB may indicate which LCG of the UE shall use the UL grant when the eNB allocates an UL grant to a UE).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ye invention with Yi invention to include the claimed limitation(s) so as to allow the UE to transmit a BSR using the uplink grant for a specific logical channel group as instructed by eNB.  
Claim 2, Ye as modified discloses the method of claim 1, wherein the information about the at least one of the multiple logical channel groups comprises an identifier of the at least one logical channel group (Ye [0024] The MAC control element contains the logical channel group ID).  
Claim 7, Ye discloses (fig 2) a user equipment (UE) in a wireless communication system, the user equipment comprising: 
a memory (fig 2 storage device); and 
at least one processor (fig 2 processing circuit) coupled to the memory and configured to: 
set first and second type logical channel groups ([0026] UE may perform a logical channel prioritization to prioritize either the first data or the duplicate higher than the second data according the priorities of either the first logical channel or the second logical channel and the logical channel associated to the second RB); 
set multiple logical channel groups ([0026] UE may perform a logical channel prioritization to prioritize either the first data or the duplicate higher than the second data according the priorities of either the first logical channel or the second logical channel and the logical channel associated to the second RB); 
and 
perform a buffer status report (BSR) triggering procedure for the at least one of the multiple logical channel groups based on the uplink grant ([0022] If the UE reports buffer status for the first logical channel group, the gNB can transmit an uplink grant to the UE to make the UE transmit on one of the first plurality of carriers).  
But does not explicitly disclose,
receive an uplink grant with information about at least one of the multiple logical channel groups.
However, as Yi discloses receive an uplink grant with information about at least one of the multiple logical channel groups (fig 7, [0124] UE may receive a uplink grant for logical channel group (LCG) and a LCG indicator of the LCG (S710). In order for UE to use UL grant for a specific LCG, the eNB may indicate which LCG of the UE shall use the UL grant when the eNB allocates an UL grant to a UE).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ye invention with Yi invention to include the claimed limitation(s) so as to allow the UE to transmit a BSR using the uplink grant for a specific logical channel group as instructed by eNB.  
Claim 8, Ye as modified discloses the UE of claim 7, wherein the information about the at least one of the multiple logical channel groups comprises an identifier of the at least one logical channel group (Ye [0024] The MAC control element contains the logical channel group ID).  
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, US 2018/0270021 and Yi et al., US 2018/0007669 in view of Wu et al., US 2009/0113086.
Claim 3, Ye as modified discloses the method of claim 1, further comprising: 
but does not explicitly disclose, 
receiving BSR triggering conditions for the multiple logical channel groups; and 
applying the BSR triggering conditions to the BSR triggering procedure for a logical channel based on a logical channel group to which the logical channel belongs among the multiple logical channel groups, 
wherein the BSR triggering conditions are determined whether to be satisfied or not for the multiple logical channel groups independently.  
However, as Wu discloses receiving BSR triggering conditions for the multiple logical channel groups ([0025] (C) triggering a short BSR associated with the buffer of an LCG corresponding to the arrival data when the comparison difference is smaller than a threshold); and 
applying the BSR triggering conditions to the BSR triggering procedure for a logical channel based on a logical channel group to which the logical channel belongs among the multiple logical channel groups ([0025] (C) triggering a short BSR associated with the buffer of an LCG corresponding to the arrival data when the comparison difference is smaller than a threshold), 
wherein the BSR triggering conditions are determined whether to be satisfied ([0025] (C) triggering a short BSR associated with the buffer of an LCG corresponding to the arrival data when the comparison difference is smaller than a threshold) or not for the multiple logical channel groups independently ([0025] otherwise triggering a BSR associated with the buffers of multiple LCGs that contain data in the buffers).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ye and Yi invention with Wu invention to include the claimed limitation(s) so as to allow the UE to use multiple logical channel groups .  
Claim 9, see claim 3 for the rejection, Ye as modified discloses the UE of claim 7, wherein the at least one processor is further configured to: 
receive BSR triggering conditions for the multiple logical channel groups; and 
apply the BSR triggering conditions to the BSR triggering procedure for a logical channel based on a logical channel group to which the logical channel belongs among the multiple logical channel groups, 
wherein the BSR triggering conditions are determined whether to be satisfied or not for the multiple logical channel groups independently.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, US 2018/0270021 and Yi et al., US 2018/0007669 in view of Kim et al., US Patent No. 10,203,699.
Claim 10, Ye as modified discloses the UE of claim 7, 
but is silent on, 
wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.  
	However, as Kim discloses wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE (col 7: 25-27, the local ADAS controller 120 may be implemented using software executable by one or more processors of one or more computer devices).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ye and Yi invention with Kim invention to include the claimed limitation(s) so as to allow the UE to be implemented with the ADAS in order to perform the ADAS functions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647